Order filed October 11, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00846-CR
                                 ____________

                        GARY WAYNE FILM, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 185th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1361607


                                     ORDER

      Our review has determined that relevant items have been omitted from the
clerk’s record filed in this court. See Tex. R. App. P. 34.5(c). The record does not
contain:

      (1) the indictment or information, any special plea or defense motion that
was presented to the court and overruled, any written waiver, any written
stipulation, and, in cases in which a plea of guilty or nolo contendere has been
entered, any documents executed for the plea;
      (2) the court's docket sheet;

      (3) the court's charge and the jury's verdict, or the court's findings of fact and
conclusions of law;

      (4) the court's judgment or other order that is being appealed;

      (5) any request for findings of fact and conclusions of law, any post-
judgment motion, and the court's order on the motion;

      (6) any formal bill of exception;

      (7) any request for a reporter's record, including any statement of points or
issues under Rule 34.6(c);

      (10) any request for preparation of the clerk's record; and

      (11) any filing that a party designates to have included in the record.

      The Harris County District Clerk is directed to file a supplemental clerks
record on or before October 21, 2013, containing the items listed above.

      If any of the omitted items are not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement that
the omitted item is not a part of the case file.



                                        PER CURIAM